 

ERlCK .IAVlER SANTOS BEY * ___-_» _V
Plaintif`f - * _3(*/
v * Civil Action No. GJH- 1 8-3472
(Reiaied Case: GJH-i s-cR-333)’

DERELL HIGHTOWER, *

Badge #1561.
BRIAN MclNERNEY, *

Badge #5935 '

*
Defendants
l =i< >i= =z<
MEMORANDUM OPINI()N

 

The above-captioned case was filed on November 9. 2018, together with a Motion to
Proceed in Forrna Pauperis. ECF No.j 2. The motion provides none of the required information;
rather, Plaintin has simply indicated that all questions asking for Sources of income and expenses
are not applicable Id. I-Ie states he is not employed, has no assets, and “no lawful money.” Id.
at p. 5. Notwithstanding the deficiencies noted, the motion shall be granted f`or purposes of this
case. Plaintiff is cautioned, however; that refusal to provide any information in the future may
result in denial of` leave to proceed in forma pauperis

The complaint concerns Plaintif`f`s claims that he was illegally stopped on two occasions
on Maryland"s Route 50 because his car did not display a license plate and he was cited for
failure to have a driver’s license, insurance, or registration for his vehicle. ECF No. l. He
claims he has a constitutional right to travel which may not be infringed by a State’s
requirements f`or payment of licensure, registration, or other statutory requirements for operating
a vehicle He invokes this Court`s jurisdiction “under the Zodiac Constitution” as well as the

Library of Congress and the Treaty and laws of the United States. ECF No. l-2 at p. l(). He

 

l The related criminal case is Plaintiff’s attempt to remove a state court criminal traffic matter to this Court.

further claims that as an indigenous ‘person. his substantive rights may not be violated by the
State of l\/laryland or any other Statej. Id. He claims, “[t]he right of power of locomotion; of
changing one`s situation, or moving one’s person to another place one’s own inclination, or
restraint unless by due course of law’l is a personal property right. Id. The documents attached
to the complaint indicate that Plaintiff` is an adherent to the beliefs espoused by the Moorish
National Republic, which denounces all authority by the States to enforce its laws against those
identifying themselves as followers. ECF No. 1-2.

Plaintiff filed this Complaint in forma pauperis pursuant to 28 U.S.C. § 1915(a)(l), which
permits an indigent litigant to commence an action in this Court without prepaying the filing fee.
To guard against possible abuses of this privilege, the statute requires dismissal of any claim that
is frivolous or malicious, or fails to state a claim on which relief may be granted. 28 U.S.C. §
lQlS(e)(Z)(B)(i) and (ii). This Court is mindful, however, of its obligation to liberally construe
self-represented pleadings, such as the instant Complaint. See Err'ckson v. Pardus, 551 U.S. 89,
94 (20()7). ln evaluating such a Complaint_, the factual allegations are assumed to be true. ld. at
93 (citing Bell Aflanl'fc Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)). Nonetheless, liberal
construction does not mean that thistourt can ignore a clear failure in the pleading to allege
facts which set forth a cognizable claim. See Weller v. Dep'l ofSoc. Servs., 901 F.Zd 387 (4th
Cir. 1990); see also Beaudetz v. Cin ofHampton, 7'/'5 F.2d 1274, 1278 (4th Cir. 1985) (stating a
district court may not “conjure up;questions never squarely presented.”). ln making this
determination, “[t]he district court need not look beyond the complaint's allegations . . . . lt must
hold the pro se complaint to less stringent standards than pleadings drafted by attorneys and must

read the complaint liberally." Wlit`!e v.‘ White, 886 F. 2d 721_. 722-723 (4th Cir. 1989).

Contrary to Plaintiff’s assertions otherwise, his status as a Moorish American does not
immunize him from the requirements to comply With State law. Such assertions have been
universally rejected by the federal courts. “[S]uch organizations as the l\/loorish American
Nation and similar imaginary creations . . . are notorious organizations of scofflaws and ne'er-do-
Wells who attempt to benefit from the protections of federal and state law while simultaneously
proclaiming their independence from and total lack of responsibility under those same laws.”’
El-Bey v. United Si‘ales, 2009 WL 1019999 (M.D.N.C. Jan. 26, 2009), see also Metaphyzic El-
Ec!romagnett`c Supreme-El v. Di'r., llep’t of Corr., 2015 WL 1138246 at *3 (E.D. Va. l\/lar. 3,
2015), El v. Mayor ofCity ofNew York, 2014 WL 4954476 at *5 (E.D. N.Y. Sept. 30, 2014),
Morylond v. Ghazi'-El, Civil Action l{DB-lé-O207, 2016 WL 2736183, at *2 (D. Md. May ll,
2016) (remanding state criminal case). “Neither the citizenship nor the heritage of a defendant
constitutes a key ingredient to a . . .`court's jurisdiction in criminal prosecutions . . .” United
Stares v. Whi'te, 480 Fed.Appx. 193, 194 (4th Cir. 2012).

Even affording the complaint a liberal construction, Plaintiff may not raise claim
impugning the legality of criminal charges against him in a civil action while the criminal
charges remain pending. Sec Heckv. Humphrey, 512 U. S. 477, 486-87 (1994) (42 U.S.C.
§ 1983 claims impugning the legality of criminal conviction not cognizable unless conviction is
reversed), see also Wallace v. Koto, 549 U.S. 384, 393-94 (2007) (“[l]t is within the power of the
district court, and in accord with common practice, to stay the civil action until the criminal case
or the likelihood of a criminal case is _ended.”_). The instant complaint does not, however, raise a
colorable constitutional claim given its foundation in a fictitious legal theory based on Plaintist

asserted alternative citizenship theory. ln the event the criminal charges against Plaintiff are

dismissed or overturned on appeal and he has available to him a claim not founded on such a

theory, he may file his civil rights action anew.

Accordingly, by separate Order which follows, the Complaint shall be dismissed without

prejudice and the Motion to Proceed in Forma Pauperis shall be granted

rim i /a//’

Date GEORGE J. HAZEL
‘ UNITED STATES DISTRI_CT IUDGE

